The corpus delicti in this case was proven by Russell Eddings, the party injured, and was not disputed.
The state then introduced John Graves, who testified that he and another feloniously took and carried away from the cotton house of Eddings, about 200 pounds of seed cotton of the value of $4, and that he was employed by the defendant to do this, and for which he was paid by the defendant the sum of $3.
After the taking of the testimony in the case and a full and fair charge by the court, setting forth the law, and after the giving of 34 written charges at the request of the defendant, meeting the various *Page 153 
phases of his contention, the court refused to give to the defendant charges 1, 2, 3, and 4, which were requested by the defendant upon the theory that the witness, Graves, was an accomplice, and no conviction could be had on his uncorroborated testimony.
Section 5635 of the Code of 1923 has application only in cases of felony, and, this being a prosecution for misdemeanor, the charges were properly refused.
We have examined the record as required by the statute and each exception reserved by the defendant. In them we find no error which would warrant a reversal of this judgment. The judgment is affirmed.
Affirmed.